Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Cox on 03/17/2022.
The claims have been amended as follows:
In claim 4, in line 1, “an” has been replaced with -- a respective -- and in line 2, -- respective -- has been inserted after “by the”.
In claim 5, in line 2, -- respective -- has been inserted after “one or more” (first occurrence).
In claim 7, in line 1, -- respective -- has been inserted after “wherein the” and in line 2, “one” (first occurrence) has been replaced with -- each --.
In claim 8, in line 1, -- each of the -- has been inserted after “wherein” and in line 2, “are each” has been replaced with -- is --.
In claim 9, in line 16, -- the -- has been inserted after “change” and -- properties of the fluid using the one or more injection pumps -- has been inserted after “one or more”. 
In claim 18, in line 1, -- respective -- has been inserted after “wherein the”.
each of the -- has been inserted after “wherein” and in line 2, “are” has been replaced with -- is --.
The following is an examiner’s statement of reasons for allowance: Upon further review of independent claims 1, 7 and 19, Obviousness Double Patenting is deemed to not apply between applicant’s former patents 10,712,327 and 10,126,284 as the claims of neither ‘327 nor ‘284 fairly recite or suggest the limitations in claims 1, 9 or 17, respectively concerning the servers being operable to provide (or receive) a status for the system comprising the one or more sensed properties, and status of each of the one or more valves and one or more reservoirs, respectfully, or the recited functional relationship between client portal,  one or more servers and controller operable to operate (or operating) the one or more valves and one or more injection pumps, respectfully, in response to a command to change the one or more properties, or in combination with the client portal being operable to display the one or more properties.
Independent claims 1, 9 and 17 are now similarly to distinguish over the formerly applied prior art and over newly cited Junghanns et al PGPUBS Document US 2008/0314807 in view of respective limitations concerning the servers being operable to provide (or receive) a status for the system comprising the one or more sensed properties, and status of each of the one or more valves and one or more reservoirs, respectfully, or the recited functional relationship between client portal,  one or more servers and controller operable to operate (or operating) the one or more valves and one or more injection pumps, respectfully, in response to a command to change the one or more properties, or in combination with the client portal being operable to display the 
The amendments to claims 4, 5, 7-9, 17 and 18 were made to mitigate 112 (b) issues regarding grammatical correctness and completeness, inconsistent terminology and antecedent basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/18/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778